MEMORANDUM **
Jose Carrera-Ibarra appeals from the 90-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Carrera-Ibarra contends that his sentence is unreasonable because the district court failed to consider his individual circumstances and characteristics, failed to address his request for a departure or his mitigation arguments, and failed to sufficiently explain the basis for his sentence.
The record reflects, however, that the district court listened to Carrera-Ibarra’s departure and mitigation arguments, and conducted a thorough and individualized sentencing analysis before imposing a within-Guidelines range sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.) (en banc), cert. denied, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008). The district court did not proeedurally err, and the sentence is substantively reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 596-97,169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.